         Case 3:19-cv-01537-BEN-JLB Document 10 Filed 10/01/19 PageID.91 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                           SOUTHERN DISTRICT OF CALIFORNIA
 JAMES MILLER; PATRICK RUSS,
 WENDY HAUFFEN; NEIL RUTHERFORD; ADRIAN SEVILLA;
 RYAN PETERSON; GUNFIGHTER TACTICAL, LLC; JOHN
 PHILLIPS; PWGG, L.P.; SAN DIEGO COUNTY GUN OWNERS                )
 PAC; CALIFORNIA GUN RIGHTS FOUNDATION; SECOND                    )
 AMENDMENT FOUNDATION; and FIREARMS POLICY
 COALITION, INC.
                                                                  )
 Plaintiffs                                                       )       Civil Action No. 19-cv-01537-BEN-JLB
                                                                  )
 v.
                                                                  )
 CALIFORNIA ATTORNEY GENERAL XAVIER BECERRA; and DOJ              )
 BUREAU OF FIREARMS DIRECTOR BRENT ORICK
 Defendants


                                  AMENDED SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         John W. Dillon
                                         2762 Gateway Road
                                         Carlsbad, California 92009




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              John Morrill, Clerk of Court
                                                                            CLERK OF COURT

Date:                10/1/19                                                  S/ M. Exler
                                                                                        Signature of Clerk or Deputy Clerk
          Case 3:19-cv-01537-BEN-JLB Document 10 Filed 10/01/19 PageID.92 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-01537-BEN-JLB                                                      Date Issued:              10/1/19

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

               I returned the summons unexecuted because                                                                          ; or

               Other (specify):
                                                                                                                                          .

           My fees are $                           for travel and $                 for services, for a total of $                        .


           I declare under penalty of perjury that this information is true.
 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title



                                                                                               Server’s address


                NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE

IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S. MAGISTRATE
JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR ALL PROCEEDINGS,
INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL JUDGMENT.

YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY VOLUNTARY AND
SHOULD BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL PARTIES CONSENT WILL THE
JUDGE OR MAGISTRATE JUDGE TO WHOM THE CASE HAS BEEN ASSIGNED BE INFORMED OF YOUR DECISION.

JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.
